DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed July 19, 2021, is a continuation of U.S. Patent Application No. US 16/745,702, which issued as U.S. Patent No. US 11,066,236 B2 on July 20, 2021.

Claim Objections
3.	Claim 13 is objected to because of the following informalities:  claim 13 does not end in a period, which violates the requirement that each claim must consist of a single, complete sentence.  Appropriate correction is required.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-9, 14-16, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. US 11,066,236 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-11 of .

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 4, 6, 8, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sheehan (US 2007/0267831 A1) in view of Giesecke (US 3,748,767).
	Regarding claim 1, Sheehan discloses:
a refuse container ([0109]; FIG. 1) comprising:  

a container body comprising a receptacle portion ([0109]; FIG. 1) and 

a lid rotatably coupled with the receptacle portion ([0109]; FIG. 1:  10, 15), 

the receptacle portion comprising a plurality of walls that together define an enclosed space for containing refuse ([0109], [0110]; FIG. 1:  26, 60, 65, 95, 96); and

at least one indicator device coupled with the container body ([0121], [0123], [0128]; Claim 36; Claim 37),

the at least one indicator device movable relative to the container body between a first position and a second position ([0014], [0015], [0018], [0121], [0123], [0128]; Claim 36; Claim 37); and

first indicia provided on one of the at least one indicator device or the container body ([0121], [0123] ,[0128]; Claim 36; Claim 37);

wherein when the at least one indicator device is in the first position, the first indicia are visible from the exterior of the refuse container ([0121], [0123], [0128]; Claim 36; Claim 37).

	Sheehan does not disclose:

wherein when the at least one indicator device is in the second position, the first indicia are not visible from the exterior of the refuse container.

Giesecke, addressing the same problem of how to configure an indicator device, teaches a sign with a sliding element (col. 1, lines 26-35; FIG. 1), wherein when one indicator is in a second position, a first indicia is not visible from the exterior of the sign (col. 1, lines 26-35; FIG. 1) for the benefit of displaying alternatively two different messages (col. 2, lines 14-17).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Giesecke with the container of Sheehan because that would have enabled the container to display alternatively two different messages.
Regarding claim 4, Sheehan discloses that the at least one indicator device comprises a slidable panel.  (Claim 36)
Regarding claim 6, Giesecke further teaches that the first indicia comprise textual information disposed on the container body.  (col. 1, lines 30-32; FIG. 1:  9)
Regarding claim 8, Giesecke further teaches that the at least one indicator device comprises a plurality of indicator devices.  (col. 1, lines 26-36)

Regarding claim 9, Sheehan discloses:
	a refuse container ([0109]; FIG. 1) comprising:
a container body comprising a receptacle portion ([0109]; FIG. 1) and 
a lid rotatably coupled with the receptacle portion ([0109]; FIG. 1:  10, 15), 

the receptacle portion comprising a plurality of walls that together define an enclosed space for containing refuse ([0109], [0110]; FIG. 1:  26, 60, 65, 95, 96); and

at least one indicator assembly coupled with the container body ([0121], [0123], [0128]; Claim 36; Claim 37), 

the at least one indicator assembly comprising at least one indicator device movably disposed within a housing from a first position to a second position ([0014], [0015], [0018], [0121], [0123], [0128]; Claim 36; Claim 37).

	Sheehan does not explicitly disclose:

wherein the at least one indicator assembly comprises first indicia that are visible from the exterior of the refuse container when the at least one indicator device is in the second position.

Giesecke, addressing the same problem of how to configure an indicator device, teaches a sign with a sliding element (col. 1, lines 26-35; FIG. 1), wherein first indicia are visible from the exterior of the refuse container when the indicator device is in the second position (col. 1, lines 26-35; FIG. 1) for the benefit of displaying alternatively two different messages (col. 2, lines 14-17).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Giesecke with the container of Sheehan because that would have enabled the container to display alternatively two different messages.


Regarding claim 15, Sheehan discloses:
	a refuse container ([0109]; FIG. 1) comprising:
a container body comprising a receptacle portion ([0109]; FIG. 1) and 

a lid rotatably coupled with the receptacle portion ([0109]; FIG. 1:  10, 15),
 
the receptacle portion comprising a plurality of walls that together define an enclosed space for containing refuse ([0109], [0110]; FIG. 1:  26, 60, 65, 95, 96); and

at least one indicator assembly coupled with the lid ([0014], [0015], [0018],  [0121]; Claim 36; Claim 37), 

the at least one indicator assembly comprising at least one indicator device movable relative to the lid between a first position and a second position ([0014], [0015], [0018], [0121], [0123], [0128]; Claim 36; Claim 37).

	Sheehan does not disclose:

wherein first indicia are visible from the exterior of the refuse container when the at least one indicator device is in the second position.

Giesecke, addressing the same problem of how to configure an indicator device, teaches a sign with a sliding element (col. 1, lines 26-35; FIG. 1), wherein first indicia are visible from the exterior of the refuse container when the indicator device is in the second position (col. 1, lines 26-35; FIG. 1) for the benefit of displaying alternatively two different messages (col. 2, lines 14-17).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Giesecke with the container of Sheehan because that would have enabled the container to display alternatively two different messages.
Regarding claim 16, Sheehan discloses that the at least one indicator device is slidable within at least one slot defined in the lid.  (Claim 36; Claim 37; Sheehan discloses a sleeve in which a panel slides; such a sleeve constitutes a slot.)

8.	Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheehan and Giesecke further in view of Dixon et al. (US 2018/0153389 A1).
	Regarding claim 2, the above combination does not disclose that the at least one indicator device is disposed within a housing integrally formed with the container body.
	Dixon, addressing the same problem of how to arrange an indicator device, teaches a display screen housing that is formed integrally with the body to which the display is attached ([0024]) for the benefit of reducing manufacturing costs ([0024]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Dixon with the container of the above combination because that would have reduced manufacturing costs of the container.  
	Regarding claim 20, the above combination discloses that the housing is located on the lid (see the citations for the rejection of claim 15).  The above combination does not disclose that in a housing integrally formed with the lid.
Dixon, addressing the same problem of how to arrange an indicator device, teaches a display screen housing that is formed integrally with the body to which the display is attached ([0024]) for the benefit of reducing manufacturing costs ([0024]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Dixon with the container of the above combination because that would have reduced manufacturing costs of the container.  
9.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sheehan, Giesecke and Dixon further in view of Lauer et al. (US 2003/0146221 A1).
	Regarding claim 3, Sheehan discloses that the at least one indicator device is coupled with the receptacle portion ([0109]; Claim 36; FIG. 1)
	The above combination does not disclose that the housing and receptacle portion are integrally formed together by rotational molding.
	Lauer, in the same field of refuse containers, teaches a refuse container comprising a display, wherein the refuse container is fabricated by rotational molding ([0009], [0023]) for the benefit of employing a conventional, readily available method of fabrication.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Lauer with the refuse container of the above combination because that would have enabled the refuse container to be fabricated by employing a conventional, readily available method.

10.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sheehan and Giesecke  further in view of Sawin et al. (US 2008/0222929 A1).
	Regarding claim 5, the above combination does not disclose that the first indicia comprise a color applied to a bottom wall of the at least one indicator device.
Sawin, addressing the same problem of how to configure an indicator ([0005]), teaches a container that displays a content-specific message regarding the contents of the container ([0001]), wherein the first indicia comprise a color applied to a bottom wall of the at least one indicator device ([0026]) for the benefit of providing general information about the contents of the container ({0026]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Sawin with the container of the above combination   because that would have enabled the indicia of the container to provide general information about the contents of the container ([0026]).

11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sheehan and Giesecke  further in view of Koshizuka et al. (US 5,358,582).
Regarding claim 7, the above combination does not disclose that the textual information is formed by hot stamping.
Koshizuka, addressing the same problem of how to apply textual information to a surface, teaches a method of producing ID cards (col. 1, lines 6-9), wherein the textual information is formed by hot stamping (col. 3, lines 3-16) for the benefit of achieving rapid production (col. 2, lines 43-54).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Koshizuka with the container of the above combination because that would have enabled rapid production of the textual information.

12.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sheehan and Giesecke  further in view of Monasch (US 1,255,909).
	Regarding claim 14, the above combination does not disclose that the housing is circular and the at least one indicator device comprises a rotatable panel.
	Monasch, addressing the same problem of how to configure an indicator device, teaches an indicator designed for attachment to the door of a hospital patient's room adapted to be set by the doctor in attendance, or other authorized person, for indicating to visitors whether or not the patient is in condition to receive company (Page 2, lines 12-19), wherein the housing is circular and the at least one indicator device comprises a rotatable panel (Page 2, lines 62-68; FIG. 1; FIG. 3) for the benefit of enabling the message of the indicator to be rotatably selected (Page 2, lines 62-68; Page 2, line 89 – Page 3, line 2).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Monasch with the container of the above combination because that would have enabled the container to employ an indicator in which the message is rotatably selected.

Allowable Subject Matter
13.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 11 and 12 are objected to for the same reasons as claim 10 because claims 11 and 12 depend from claim 10.
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/            Primary Examiner, Art Unit 2689